The Court being opened.
The Libel etc. was read in Court, and the respondents Plea Viz4
Captn Josh Rodman was Sworn in Court, accordingly the Court was adjourned untill further notice.
Newport, August 27th 1748
I order the Owners of the Sloop Kingston to Pay to the Register of this Court the wages Libelled for by Thomas Henderson, and Benjamin Almy deducting therefrom the Advance Wages, Hospital money and any other moneys the seamen allows to have been paid for, and I also order the said Owners to' pay Costs of Court, woh if they refuse to do I order the said Sloop to be sold by the marshall of this Court.
Wm Strengthfield D Judge